Case 4:19-cv-00366-ALM-CAN Document 231 Filed 09/10/21 Page 1 of 2 PageID #: 2038




                              United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   VANDAMME V. JEANTY                              §
                                                   §   Civil Action No. 4:19-CV-366
   v.                                              §   (Judge Mazzant/Judge Nowak)
                                                   §
   TXFM, INC., ET AL.                              §


                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On August 6, 2021, the report of the Magistrate Judge (Dkt. #227) was entered containing

  proposed findings of fact and recommendations that Defendants The Colony Police Department,

  City of The Colony, David Coulon, Jason Stevens, Denton County, Texas, Denton County

  Criminal District Attorney’s Office, Michael Dickens, Sheriff Tracy Murphree, Kelly R.

  Goodness, TXFM, Inc., Edward Lipsett, and Casey McGregor’s Motions for Entry of Final

  Judgment (Dkts. #199; #200; #201; #202; #203) be granted and (partial) final judgment be

  entered as to each of these defendants under Rule 54(b). Plaintiff, upon receipt of the report,

  requested an extension of time to file any objections (Dkt. #229).            The Court granted

  Plaintiff’s request (Dkt. #230); however, no objections were thereafter timely filed.

         Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court.
Case 4:19-cv-00366-ALM-CAN Document 231 Filed 09/10/21 Page 2 of 2 PageID #: 2039




         It is therefore ORDERED that Defendants The Colony Police Department, City of The

  Colony, David Coulon, Jason Stevens, Denton County, Texas, Denton County Criminal District
. Attorney’s Office, Michael Dickens, Sheriff Tracy Murphree, Kelly R. Goodness, TXFM, Inc.,

  Edward Lipsett, and Casey McGregor’s Motions for Entry of Final Judgment (Dkts. #199; #200;

  #201; #202; #203) are GRANTED.

         IT IS SO ORDERED.
          SIGNED this 10th day of September, 2021.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE




                                              2
